I understand the effect of the charge to be, that the defendant is responsible in the *Page 31 
same manner which he would be if, besides managing the railroad, he was also the manufacturer of his cars and of all the parts of which they are composed, including the axles. The workmen of the iron manufacturers are to be regarded, according to the charge, as the servants of the railroad company, and it is responsible for the negligence of such workmen as for that of its immediate agents and servants. This, I think, cannot be sustained. If the defendant had chosen to commit to others the doing of things which its charter contemplated should be performed by the company, it might be estopped from alleging that such other persons were not its servants; but the manufacture of the passenger cars is a separate and distinct business, and the workmen employed in constructing them and the iron work composing their several parts, are not, in my opinion, in any proper sense the servants of the railroad corporation. The cases upon the point, have been mentioned by Judge Marvin, and it is only necessary to add to them those which are referred to in Smith'sTreatise on the Law of Master and Servant at page 164 and seq.
I am in favor of reversing the judgment of the supreme court.
Judgment affirmed.